977 F.2d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jaime ARENAS-QUINTERO, Defendant-Appellant.
No. 91-50864.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.*Decided Oct. 8, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Jaime Arenas-Quintero appeals the district court's denial of his Federal Rule of Criminal Procedure 32 motion.   Although Arenas-Quintero was sentenced in March, 1987, he did not file his motion until February, 1991.   Rule 32 allows a defendant to challenge factual inaccuracies during imposition of the sentence, not later.   Once a district court imposes sentence, it lacks jurisdiction under Rule 32 to hear challenges to a presentence report.   See United States v. Catabran, 884 F.2d 1288, 1289 (9th Cir.1989).


3
Rule 32 challenges may be raised in a 28 U.S.C. § 2255 motion.   United States v. Bigman, 906 F.2d 392, 395 (9th Cir.1990).   Arenas-Quintero's failure to raise the challenges during sentencing or on direct appeal, however, waives his right to attack the presentence report through a section 2255 motion.   See United States v. Keller, 902 F.2d 1391, 1393 (9th Cir.1990).   Moreover, even if his right to raise the challenges was not waived, we conclude there is no merit to his arguments, and that the district court correctly rejected them.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3